Citation Nr: 0609027	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.   Entitlement to service connection for claimed 
hypertension.

3.  Entitlement to service connection for claimed tinea 
pedis, keratosis pilaris of the back and history of tinea 
cruris.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to November 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO.  

A preliminary review of the record discloses that the veteran 
requested a hearing before a Veterans Law Judge regarding 
this matter.  However, a notation in the claims file 
indicates the veteran failed to appear on the scheduled date 
for the hearing.  

No communication was received from the veteran regarding the 
hearing request or his failure to appear.  Accordingly, the 
Board will proceed with its review of this matter without 
taking further action to clarify the hearing status.  See 38 
C.F.R. § 20.704(d) (2005).  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty; competent 
evidence has not been submitted to support the veteran's 
assertions of having performed active service outside the 
United States.  

2.  No event reported as a stressor that happened during 
service can be independently verified based on the evidence 
of record, including information provided by the veteran.  

3.  A diagnosis of PTSD due to any verifiable stressor during 
the veteran's period of active service is not sustainable.  

4.  The veteran is not shown to have manifested complaints or 
findings referable to hypertension or the claimed skin 
disorders during his period of active military service or for 
many years thereafter.  

5.  The currently demonstrated hypertension, tinea pedis, 
keratosis pilaris of the back and history of tinea cruris are 
not shown to be due to any event or incident of the veteran's 
period of active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2005).  

2.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by military service, nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

3.  The veteran's disability manifested by tinea pedis, 
keratosis pilaris of the back, or history of tinea cruris is 
not due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Factual Background

The veteran served on active duty from July 1974 to November 
1977.  

The veteran's personnel file does not show that he had 
overseas service, and indicates that the veteran had no 
combat service.  His military occupational specialty was that 
of Infantryman.  His record of assignment notes service at 
Fort Dix, New Jersey, and Fort Ord, California.  

The July 1974 enlistment examination does not show 
hypertension, a psychiatric condition or any type of skin 
condition.  

A September 1976 service examination does not show 
hypertension, a psychiatric condition, or tinea pedis, 
keratosis pilaris of the back or tinea cruris.  

The service medical records are negative for any complaints, 
treatment, or diagnosis of hypertension, a psychiatric 
condition, or tinea pedis, keratosis pilaris of the back, and 
history of tinea cruris.  The records do show treatment for 
pseudofollicular barbae, and itching and breaking out after 
shaving in the jaw area.  

The October 1977 separation examination does not show 
hypertension, a psychiatric condition, or tinea pedis, 
keratosis pilaris of the back or a history of tinea cruris.  

An October 2001 VA outpatient social work record indicates 
that the veteran reported taking part in jungle training in 
Panama while in service.  He reported having disturbed sleep, 
occasional nightmares, hypervigilance and isolation.  

It was noted that his depression, anxiety and resentment of 
the service had been self-medicated with alcohol.  It was 
noted that relationships were a problem for the veteran.  

The social worker stated that "it appear[ed] that the 
[veteran's] PTSD [might] have a lot to do with life 
experience as well as active duty time.  [He did not] see 
that he was actually in combat."  

A November 2001 VA mental health record indicates that the 
veteran was on medication for blood pressure, which was 
controlled.  It was noted that the veteran was getting more 
depressed and was having nightmares, some sleep disturbances, 
poor appetite, on and off anxiety and depression and 
difficulty in controlling his anger about the war.  

On examination, the veteran had a constricted affect and a 
depressed mood, and was sometimes irritable.  No psychotic 
elements were exhibited, but the veteran admitted having 
nightmares, bad dreams, anxiety, and anger.  The diagnosis 
was that of PTSD prolonged and depressive disorder secondary 
to alcohol and PTSD.  

The VA treatment records from December 2001 to July 2002 
indicate that the veteran had PTSD, non-combat/substance 
induced mood disorder, and was being treated for complaints 
of sleeplessness, nightmares, anxiety and a depressed mood.  
The veteran's high blood pressure was also treated.  

The August 2002 VA examination for skin diseases indicates 
that the veteran complained of an eruption on his feet, back 
and groin area, which began while he served in the jungles of 
Panama in 1976.  

The veteran reported being treated with a topical 
preparation, which he stated did not help.  The veteran 
reported that his feet were pruritic and with flare-ups, the 
groin was pruritic also.  He stated that the back eruption 
mainly flared in warm weather and was pruritic also.  He also 
noted that he had a shaving profile in the military.  

On examination, there were skin-colored follicular papules on 
the upper back.  The arms were clear.  The groin was clear.  
The feet showed minimal scaling on the plantar surface, and 
scaling of the toe spaces.  The toenails showed onychomycotic 
changes.  

The assessment was that of keratosis pilaris of the back, 
history of tinea cruris (clear today), active tinea pedis and 
active onychomycosis of the toenails.  

The August 2002 VA psychiatric examination indicates that the 
veteran was a light weapons man in the service.  The veteran 
stated that he was in Panama and was in military conflict.  
He reported his stressors to be seeing the dead body of his 
sergeant who had killed himself, being overworked while in 
Panama and being fearful for his life.  

The veteran reported that he had nightmares about his service 
days, had disturbed sleep, startled easily, was occasionally 
depressed, had crying spells, had difficulty being with 
people, and was isolative.  

On examination, the veteran was dressed casually.  He was 
cooperative, his mood was depressed, his affect was blunted, 
his speech was normal, and there were no perceptual problems.  
There was no suicidal or homicidal ideation.  He was 
isolative.  

The diagnosis was that of PTSD, and a GAF of 50 was assigned. 

The August 2002 VA examination for hypertension indicates 
that the veteran gave a history of hypertension, which 
started between 1975 and 1976.  He complained of headaches, 
but no nosebleeds.  He reported occasional chest pain and 
palpitations.  There was no definite history of myocardial 
infarction.  He complained of dizziness.  

On examination, blood pressure was 130/86 sitting, 130/80 
standing, and 120/86 lying down.  An examination of the heart 
revealed point of maximal impulse to be in the left fifth 
space.  S1, S2 were present.  There was regular sinus rhythm.  
There was no chest murmur or gallop.  The diagnosis was that 
of essential hypertension.  

In October 2002, the veteran submitted a statement regarding 
his in-service stressors.  He stated that he served as a 
light weapon infantryman at Fort Ord, California, for a 
little more than two years.  

His unit was the 2nd Battalion 32nd Infantry Brigade in the 7th 
Division.  He stated that, during his time there, he was on 
duty 16 to 24 hours a day, 7 days a week, for most of the 
time.  He noted that, at times, he had to fill in for 
absentees.  He stated that he learned to live with two to 
five hours of rest in 72 hours.  

The veteran stated that he went to Panama in 1976 for jungle 
training.  He noted that, when he was on the island, he 
fought the jungle and the weather and got a heat rash that 
felt like burning needles.  

The veteran noted that he crossed a rope bridge and almost 
drowned.  He stated that another serviceman pulled him out of 
the water and saved his life.  He noted that he still had 
nightmares about drowning.  

The veteran also stated that, in 1977, during a 72 hour field 
test, a platoon leader hung himself.  The veteran stated that 
at times he would fight in his sleep, would relive the near-
drowning experience, would wake up in a cold sweat, and would 
startle easily.  




Law and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131.  (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a cardiovascular-renal disease (to include 
hypertension) becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Hypertension is defined as persistently high arterial blood 
pressure.  Hypertension has been defined as a systolic blood 
pressure above 140 millimeters of mercury (mmHg), or a 
diastolic blood pressure above 90 mmHg.  Stedman's Medical 
Dictionary 855 (27th ed. 2000).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  

Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

On the other hand, whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

In both Pentecost and Suozzi, it was held that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  Pentecost, 16 Vet. App. at 128 (holding that 
the Board erred in "insisting that there be corroboration of 
the veteran's personal participation"); Suozzi, 10 Vet. App. 
310 - 11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
that the veteran was "integrally involved in the attack" 
was sufficient to reopen his claim for service connection for 
PTSD).  

38 C.F.R. § 3.304(f), as amended on March 7, 2002, provides 
that: Post-traumatic stress disorder.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

I.  Entitlement to service connection for hypertension and 
for tinea pedis, keratosis pilaris of the back, and history 
of tinea cruris.  

The service medical records indicate that the veteran's blood 
pressure was within normal limits at entry into service, 
during service, and at separation from service.  The 
veteran's separation examination shows normal blood pressure 
and no pertinent abnormality.  

There is no medical evidence on file that relates the 
veteran's current hypertension to the veteran's period of 
active duty.  Significantly, the earliest evidence 
documenting hypertension is on VA treatment records showing 
treatment for hypertension in November 2001, approximately 24 
years after service discharge.  

In summary, there were no diagnoses or treatment for 
hypertension in service, and there is a lack of evidence of 
treatment over the years since service.  

Likewise, there is no evidence of a diagnosis of hypertension 
within one year of service that would trigger the presumption 
that the condition was incurred in service.  

There is not competent evidence to show that the currently 
demonstrated hypertension is due to any disease or injury 
during his period of active service.  

Without evidence of a chronic disability in service or within 
one year thereafter or competent evidence linking his current 
disability to his service, service connection is not 
warranted for the veteran's hypertension.  

With regard to the claim for service connection for tinea 
pedis, keratosis pilaris of the back and history of tinea 
cruris, the veteran's service medical records do not show any 
complaints of or treatment for the claimed disorders.  

The service medical records do show that the veteran was 
treated for a shaving rash, but there is no evidence of 
treatment for a skin disorder of the feet, back or groin 
area.  

The earliest evidence documenting tinea pedis, keratosis 
pilaris of the back, or tinea cruris is on VA treatment 
records from 2001, approximately 24 years after service 
discharge.  

The veteran also has not submitted competent to show that the 
claimed skin disorder is due to any disease or injury during 
service.  

In summary, the Board is not able to find medical evidence of 
a skin condition of the feet, back or groin area in service 
or for many years thereafter or nexus opinion linking the 
claimed conditions to service.  

Accordingly, the Board finds that service connection for 
these disorders is not warranted.  The evidence is not in 
relative equipoise so as to warrant the application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2005).  


II.  Entitlement to service connection for PTSD.

The Board notes that, while serving in the Army, the veteran 
was an infantryman.  The awards he received are not 
indicative of combat-related service, and his personnel file 
does not indicate that he served in combat.  Thus, based on 
these records, the Board cannot find that the veteran engaged 
in combat with enemy.  

The Board does find that the veteran has been diagnosed with 
PTSD.  Namely, the August 2002 VA examination and VA 
treatment records from 2001 to 2002 indicate that the veteran 
has a diagnosis of PTSD.  

The August 2002 VA examination report indicates that the 
veteran had symptoms of PTSD; however, a diagnosis of PTSD 
was not based on verified stressors.  

In this case, the Board must determine whether there is 
credible evidence that any claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  

The Board notes that in a September 2002 letter, the RO 
requested that the veteran provide more detailed statements 
regarding any stressors that he experienced while in the 
service, which were contributing to his PTSD.  

In an October 2002 statement, the veteran reported his 
stressors to include being overworked while in the service, 
almost drowning while crossing a one rope bridge while in 
Panama and hearing that a platoon leader hung himself.  

The veteran stated that, at times, he would fight in his 
sleep and would relive the near-drowning experience.  

However, there is nothing in the record that indicates that 
the veteran served in Panama.  The veteran has submitted no 
competent evidence that would serve to establish 
independently that he served in that country.  

The veteran also failed to provide specific information that 
would require at this time further effort to verify any 
stressor events claimed in connection with his demonstrated 
active service in the United States.  

Thus, the Board finds that the record does not reflect any 
credible evidence that in-service stressors actually 
occurred, as required by 38 C.F.R. § 3.304(f).  

Furthermore, the veteran's doctors' diagnoses of PTSD are not 
based on credible supporting evidence of the actual 
occurrence of the claimed in-service stressors because the 
PTSD diagnoses are after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 396.  

After reviewing the claims file, the Board must conclude that 
the record does not present sufficient evidence or 
information that would permit corroboration the claimed 
stressor events.  

While there are diagnoses of PTSD in the present case, the 
applicable law provides that a valid diagnosis of PTSD must 
be based on a verified stressor.  In this case, there has 
been no such verification.  

A diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  

Hence, the evidence does not show that the veteran engaged in 
combat with enemy or had a verifiable service stressor to 
support a diagnosis of PTSD.  The Board must find that the 
preponderance of the evidence is against the claim of service 
connection for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for PTSD is denied.  

Service connection for hypertension is denied.  

Service connection for tinea pedis, keratosis pilaris of the 
back and history of tinea cruris is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


